Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on July 8, 1931. The basis of the charge of professional misconduct is that after respondent was given $10,000 for the purpose of purchasing a second mortgage on a parcel of real property he converted such sum of money to his own use without authority. In connection with this charge it is also alleged that respondent commingled $5,000 of this sum with his own personal funds. The Referee has found the respondent guilty of the charges contained in the petition. The evidence is sufficient to support the finding of guilt to the extent that respondent converted $7,500 of the $10,000 entrusted to him.
We take into consideration the fact that respondent has been admitted to the Bar for over 40 years and that it does not appear that he has ever been the subject of any other charge. Further, from the entire transaction, it does not appear that this transgression arose from the attorney-client relationship but rather, was a financial transaction in which respondent was retained to act as the complainant’s agent. In the circumstances, we believe that respondent should be suspended from practice for a period of one year and until restitution satisfactory to the complainant is made. (Matter of Kinslow, 21 A D 2d 331.)
Stevens, P. J., Markewich, Murphy and Timer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of one year, effective July 13,1972, and until restitution satisfactory to complainant is made.